In a negligence action to recover damages for personal and property injuries, plaintiffs appeal from a judgment of the Supreme Court, Rock-land County, entered July 14, 1970, in favor of defendants, after a nonjury trial. Judgment affirmed as to plaintiffs Jean Hirdes and Thomas Hirdes, Jr., with costs. Appeal by plaintiff Virginia Hirdes dismissed, without costs. Although the notice of appeal was filed apparently on behalf of all plaintiffs, it appears from the statement made pursuant to CPLR 5531 that plaintiff Virginia Hirdes died before the trial. No executor or administrator was substituted for her as a party plaintiff. Under the circumstances, the judgment as to her is a nullity and the appeal from the judgment must be dismissed insofar as it relates to her (Goldbard v. Kirchik, 20 A D 2d 725; Barnes v. Chrysler Leasing Corp., 37 A D 2d 851). Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.